t c summary opinion united_states tax_court samuel carmickle and pauline carmickle petitioners v commissioner of internal revenue respondent docket no 27793-09s filed date samuel carmickle and pauline carmickle pro sese martha j weber for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and penalties in petitioners’ and federal income taxes these amounts were subsequently amended in respondent’s amendment to answer filed date respondent’s amendment to answer reflects concessions made by the parties in their supplemental stipulation of facts filed date respondent now asserts that the 2the notice_of_deficiency indicated that respondent determined that petitioners were liable for an addition_to_tax under sec_6651 for failing to timely file their return respondent has conceded that petitioners timely filed their return and that imposition of the addition_to_tax under sec_6651 is not appropriate 3the parties stipulate that petitioners claimed a dollar_figure loss on their tax_return the parties agree the loss is dollar_figure and that petitioners are entitled to claim the loss for on their return petitioners claimed an dollar_figure loss on schedule e supplemental income and loss from their subchapter_s_corporation the parties agree that petitioners are entitled to claim the loss for in the notice_of_deficiency respondent allowed petitioners a dollar_figure home_office deduction for the parties agree that petitioners are not entitled to the dollar_figure home_office deduction the parties also agree that petitioners failed to report dollar_figure of dividend income and dollar_figure of wages for as a result of petitioners’ being allowed to deduct additional schedule e rental expenses of dollar_figure the amount of gain from the sale of property for is increased from dollar_figure to dollar_figure deficiencies for and are dollar_figure and dollar_figure respectively and that the penalties under sec_6662 for and are dollar_figure and dollar_figure respectively the issues remaining for decision are whether petitioners are entitled to an dollar_figure schedule e deduction for lost rent for whether petitioners are entitled to deduct a dollar_figure loss attributable to home_office expenses for whether petitioners can exclude dollar_figure in gain from the sale of an apartment building for under sec_121 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee petitioners timely filed joint income_tax returns for the and taxable years in petitioners owned individual properties in evergreen park central park and chicago illinois evergreen park property the evergreen park property is a six-unit apartment building which mr carmickle managed in petitioners rented several units in the building to tenants during and on a schedule e attached to their return petitioners claimed an dollar_figure deduction for lost rent for the evergreen park property petitioners contend that the lost rent deduction represents delinquent rent owed by their tenants in petitioners sold the evergreen park property on the form_4797 sales of business property attached to their return petitioners reported gain of dollar_figure from the sale however petitioners did not include the gain as taxable_income on their return the parties agree that dollar_figure is the correct amount of gain that petitioners realized from the sale of the apartment building the parties also agree that petitioners received rents of dollar_figure in from the property before it was sold which they did not include as income on their income_tax return chicago property petitioners considered the chicago property to be their personal_residence petitioners used the address for the chicago property as their mailing address petitioners also parked their personal vehicles in the garage of the chicago property petitioners were shareholders of carmickle associates an s_corporation involved in the business of renovating developing and managing properties on their return petitioners claimed a flowthrough loss of dollar_figure from carmickle associates petitioners contend that the loss relates to a home_office expense for an office that mr carmickle claims to have maintained at the chicago property petitioners’ home_office deduction for included amounts claimed for purchases automobile insurance automobile depreciation and automobile repairs discussion as a general_rule the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 in the amendment to answer respondent made several adjustments including increasing the amount of gain from the sale of the evergreen park property in from dollar_figure to dollar_figure this along with petitioners’ failure to include dollar_figure of rent from the evergreen park property on their return resulted in a deficiency for that is greater than respondent determined in the notice_of_deficiency for that year therefore respondent has the burden_of_proof with regard to the increase in the deficiency for see rule a on the basis of the parties’ arguments documentary_evidence and testimony in the record before us we find that respondent has satisfied this burden deductions are a matter of legislative grace and taxpayers generally bear the burden of proving that they are entitled to any deduction claimed rule a 292_us_435 welch v helvering u s pincite to meet the burden taxpayers must supply substantiation of any deductions and expenses claimed 65_tc_87 aff’d per curiam 540_f2d_821 5th cir see sec_6001 sec_1 a income_tax regs requiring taxpayers to maintain sufficient records to permit verification of deductible expenses i lost rent deduction sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general business_expenses which are deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs taxpayers have the burden of establishing their right to a claimed deduction as an ordinary_and_necessary_expense paid_or_incurred during the taxable_year in carrying on any trade_or_business 693_f2d_618 6th cir aff’g tcmemo_1981_344 the amount petitioners deducted as lost rent represented amounts their tenants owed them for past-due rent we have held that past-due or unpaid rents are not a deductible expense where they have not previously been included as income on the taxpayers’ return mills v commissioner tcmemo_1991_592 in addition as previously noted petitioners must supply adequate substantiation of any deductions and expenses claimed see hradesky v commissioner t c pincite see also sec_1_6001-1 income_tax regs in order to do so taxpayers must keep adequate_records reflecting that their business_expenses are ordinary and necessary sec_162 sec_6001 petitioners have not provided the court with evidence sufficient to meet these substantiation requirements the evidence presented to the court is not sufficient to enable us to verify the amount of the lost rent expense claimed by petitioners petitioners presented no lease or loan documents representing amounts due from their tenants or showing that amounts were loaned to tenants in order to cover their rent obligations instead petitioners presented only a handwritten summary of tenants which lists only the names of tenants their current rent charges and amounts listed as loan to tenant rent short therefore we hold that petitioners are not entitled to the claimed dollar_figure lost rent deduction for and sustain respondent’s determination ii home_office expense deduction on their return petitioners claimed a nonpassive loss of dollar_figure from carmickle associates for which the record does not reflect a filed tax_return for or any gross_income for petitioners contend that the entire loss is for estimated expenses claimed for a home_office at the chicago property as a general_rule sec_280a provides that no deduction shall be allowed with respect to the business use of a dwelling_unit that is used by the taxpayer during the year as a residence however sec_280a provides an exception for certain business use of a dwelling_unit provided that a portion of the dwelling_unit is exclusively used on a regular basis as the principal_place_of_business the term a portion of the dwelling_unit refers to a room or other separately identifiable space a permanent partition marking off the area is not necessary hefti v commissioner tcmemo_1993_128 tax ct memo lexi sec_133 at the term principal_place_of_business includes a place of business used by the taxpayer to perform administrative or management activities related to the trade_or_business if there is no other fixed location of the trade_or_business where substantial administrative or management activities are undertaken sec_280a petitioners claimed a flowthrough loss of dollar_figure as a home_office nonpassive loss from schedule_k-1 partner’s share of income deductions credits etc on the schedule e attached to their return to support their home_office expenses petitioners provided an estimate of the home_office expenses they incurred for in the form of a handwritten schedule or log petitioners offered no further documentation to explain how they arrived at the estimated amounts nor is there evidence such as receipts or invoices establishing that the expenses were incurred for the home_office petitioners’ estimate of home_office expenses included purchases of inventory automobile insurance automobile depreciation and automobile repairs we find that petitioners have not adequately substantiated their home_office expenses petitioners produced no books_or_records supporting their claimed expenses we are left with little more than petitioners’ handwritten schedule of expenses which is not sufficient to meet their burden see 105_tc_324 summary schedules insufficient to entitle the taxpayer to claimed deductions the summary schedule petitioners provided does not demonstrate their entitlement to the claimed deductions in addition petitioners have not offered any of the documentation underlying their schedule of expenses we are not required to accept mr carmickle’s unsubstantiated testimony and we decline to do so see 87_tc_74 accordingly on the grounds of inadequate substantiation and a general lack of evidence petitioners are not entitled to deduct any of the disputed home_office expenses for we therefore sustain respondent’s disallowance of the deduction for home_office expenses iii gain from the sale of the evergreen park property in petitioners sold the six-unit evergreen park property on the schedule e relating to the evergreen park property which was attached to their tax_return petitioners reported realized gain and asserted that the gain was not taxable under sec_121 the net gain from the sale of the property is dollar_figure sec_121 provides for the exclusion_from_gross_income of up to dollar_figure of gain from the sale_or_exchange of property if the property was owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more during the five-year period preceding the sale_or_exchange a husband and wife filing a joint_return may exclude a maximum of dollar_figure of the gain from gross_income if at least one spouse meets the ownership requirement and both spouses meet the use requirement of sec_121 sec_121 petitioners contend that during mr carmickle occupied of the rental property units as his residence and that p etitioners are therefore entitled to eliminate capital_gains of all the building under sec_121 whether a residence qualifies as the taxpayer’s principal_residence for purposes of sec_121 is a question of fact that is resolved with reference to all the facts and circumstances sec_1_121-1 income_tax regs see also 92_tc_206 63_tc_505 for and petitioners claimed a home_office expense on behalf of mr carmickle for the chicago property which implies that he resided there during those years in addition it is not contested that mrs carmickle resided at the chicago property and that she never resided at the evergreen park property mr carmickle received mail at the chicago property including all of his utility bills furthermore it is undisputed that neither petitioners nor their family members resided at the evergreen park property in the years before the record is devoid of evidence supporting petitioners’ claim that mr carmickle used one or more of the units in the evergreen park property as his principal_residence during other than his self-serving testimony that he maintained an office at the apartment building and spent about hours a week at the property we need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence 137_tc_46 taking into account all of the facts and circumstances before us we are satisfied that petitioners did not use the property as a principal_residence during we therefore find that it was not petitioners’ principal_residence as that term is used in sec_121 accordingly we sustain respondent’s determination that petitioners are not entitled to exclude from their gross_income the gain realized on the sale of the evergreen park property iv sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence sec_6662 or a substantial_understatement_of_income_tax sec_6662 respondent determined that petitioners were liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for the taxable years and respectively respondent contends that the underpayments of tax are attributable either to negligence or substantial understatements of income_tax respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 penalties because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of any underpayment even if the underpayment is attributable to more than one of the types of listed conduct see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1 b income_tax regs we find that petitioners acted negligently by failing to keep adequate books_and_records and by not exercising reasonable care given the circumstances petitioners could not and did not substantiate the deductions that respondent disallowed petitioners failed to comply with the internal revenue laws or to exercise ordinary and reasonable care in preparing their and tax returns that petitioners’ claimed deductions and exclusions from income were not supported by their documentation exhibits that at the very least they were careless about complying with their income_tax obligations sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayers’ position and that the taxpayers acted in good_faith with respect to that portion see 116_tc_438 the determination of whether taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners have not shown reasonable_cause as their theories purporting to justify erroneous deductions are implausible in addition petitioners failed to seek competent tax_advice in filing their returns petitioners offered no evidence or explanation that indicates that there was reasonable_cause and that they acted in good_faith with respect to the underpayments as a result we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 and the penalties are sustained on the recomputed deficiencies because we conclude that petitioners were negligent we need not address respondent’s alternative grounds for imposing the sec_6662 penalties in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
